Case 1:17-cr-10007-MLW Document 84 Filed 12/04/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
UNITED STATES OF AMERICA, )

Vv.
Cr. No. 17-10007-MLW
DAMIEN GALLOWAY,

Defendant.

ter ee eee ee

ORDER

 

WOLF, D.J. December 4, 2020

For the reasons explained at the December 3, 2020 hearing, it
is hereby ORDERED that:

1. Defendant Damien Galloway's Motion for Compassionate
Release pursuant to 18 U.S.C. §3582(c)(1)(A) (Dkt. No. 73) is
ALLOWED.

2. Defendant's sentence is modified to time-served plus up
to 14-days if after being quarantined pursuant to FCI Herlong
policy Galloway tests negative for the COVID-19 virus. The
government shall report the results of the test promptly to
Probation and the court. If it is negative, the court will order
Galloway's immediate release on the following conditions. If
Galloway tests positive, the parties and Probation shall confer
and report how they propose this matter proceed.

3. Defendant's term of Supervised Release is increased to

45 months, see 18 U.S.C. §3582(c) (1) (A) (i), on the Mandatory,
Case 1:17-cr-10007-MLW Document 84 Filed 12/04/20 Page 2 of 3

Standard, and Special Conditions in the October 26, 2017 Judgment
(Dkt. No. 51), and the following additions to the Special
Conditions:

(a) Defendant shall, until August 9, 2021, remain in his
mother's home at 19 McKone Street, Dorchester, Massachusetts,
subject to electronic monitoring or an alternative form of
surveillance proposed by Probation and approved by the court.
Probation may, however, authorize defendant to leave that
residence for limited periods of time to seek employment, for work,
for medical appointments, for religious observances, for court
appearances and any other activity approved by the court. However,
defendant is, in any event, required to be at 19 McKone Street
from 7:00 p.m. to 6:00 a.m. each day.

(b) While on Supervised Release, defendant shall not
communicate or be with Unique Long, as well as the other
individuals on the Associational Restriction list that is part of
the October 26, 2017 Judgment. See Dkt. No. 51-2.

4. Probation shall inform the court promptly of any alleged
violation of a condition of Supervised Release.

5. Defendant shall report, every three months, to Probation
and the court, in writing, concerning his progress on Supervised
Release.

6. The government and Probation shall provide this order to

the Bureau of Prisons forthwith.
Case 1:17-cr-10007-MLW Document 84 Filed 12/04/20 Page 3 of 3

 

ATES DISTRICT JUDGE
